LACOMBE, Circuit Judge.
The laches in this case are gross and unexplained. Nevertheless this court, as a court of equity, should be scrupulously considerate of the rights of an infant, however negligent his guardian and relatives and the lawyers they employed may have been in caring for his interests. The judgment obtained against the old company, in an action to which it was sole defendant, for injuries sustained while the railroad was being operated by receivers, is, of course, valueless as an adjudication against the receivers, and is not one of the claims which the purchaser at foreclosure contracted to pay. The court is loath to hold that the six months’ notice to present claims against receivers would bar an infant when the statute of limitations would not, and will therefore send the petitioner’s claim to the master to take testimony and report whether the injuries to petitioner were •due to the negligent operation of the road while in the hands of the receivers, and received under circumstances which would make them liable, and also what amount in money would fairly compensate for such injuries.